Appellate Case: 21-5073     Document: 010110625366          Date Filed: 12/29/2021     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            December 29, 2021
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  VITALY KOLOSHA,

        Petitioner - Appellant,

  v.                                                             No. 21-5073
                                                     (D.C. No. 4:21-CV-00354-JFH-CFL)
  LUKE PETTIGREW, Warden,                                        (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

        Vitaly Kolosha, an Oklahoma prisoner proceeding pro se, seeks a certificate of

 appealability (COA) to appeal the district court’s dismissal of his pleading titled “A First

 Impression Constitutional Question Petition for a 28 U.S.C. § 2241 Habeas Corpus or

 28 U.S.C. § 1651” (“Petition”) as an unauthorized second or successive 28 U.S.C. § 2254

 habeas petition. We deny a COA.

        I. Background

        Mr. Kolosha was convicted after a jury trial of four counts of lewd molestation.

 He was sentenced to twenty-seven years in prison. The Oklahoma Court of Criminal



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5073      Document: 010110625366         Date Filed: 12/29/2021         Page: 2



 Appeals affirmed his convictions and sentence. Mr. Kolosha filed his first § 2254 habeas

 petition in 2012. The district court denied relief, and this court denied Mr. Kolosha’s

 request for a COA.

        Prior to filing the Petition, Mr. Kolosha filed three successive § 2254 habeas

 petitions that the district court dismissed for lack of jurisdiction because he had not

 received authorization from this court to file them. Mr. Kolosha did seek authorization to

 file a successive § 2254 habeas petition in 2019, but we denied his request because he

 failed to meet the requirements for authorization in 28 U.S.C. § 2244(b)(2).

        In August 2021, he filed the Petition. In it, he challenged his detention and argued

 that the State of Oklahoma lacked jurisdiction to prosecute him for crimes he committed

 in Indian Country. The district court construed the Petition as a § 2254 habeas petition

 because Mr. Kolosha is incarcerated pursuant to a state court judgment and his sole claim

 seeks to collaterally attack the validity of that judgment. Because Mr. Kolosha had not

 obtained authorization to file a second or successive § 2254 habeas petition, the district

 court dismissed it for lack of jurisdiction. He now seeks a COA to appeal from that

 dismissal.

        II. Discussion

        To obtain a COA where, as here, a district court has dismissed a filing on

 procedural grounds, the movant must show both “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). We need not

                                               2
Appellate Case: 21-5073      Document: 010110625366          Date Filed: 12/29/2021        Page: 3



 address the constitutional question if we conclude that reasonable jurists would not

 debate the district court’s resolution of the procedural one. See id. at 485.

        A prisoner may not file a second or successive § 2254 habeas petition unless he

 first obtains an order from the circuit court authorizing the district court to consider the

 petition. 28 U.S.C. § 2244(b)(3)(A). Absent such authorization, a district court lacks

 jurisdiction to address the merits of a second or successive § 2254 habeas petition.

 In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

        In his COA application, Mr. Kolosha primarily argues the merits of his claim that

 the State lacked jurisdiction to prosecute and detain him for crimes committed when he

 was inside another sovereign nation. Those arguments, however, do not address how the

 district court erred in construing the Petition as an unauthorized second or successive

 § 2254 habeas petition and dismissing it for lack of jurisdiction.

        Mr. Kolosha does assert that his claim is “not a 2254 but a 2241 issue.” COA

 App. at 2. But we have explained that “[s]ection § 2241 is a vehicle for challenging

 pretrial detention, . . . or for attacking the execution of a sentence” and “[a] § 2254

 petition, on the other hand, is the proper avenue for attacking the validity of a conviction

 and sentence.” Yellowbear v. Wyo. Att’y Gen., 525 F.3d 921, 924 (10th Cir. 2008).

 Mr. Kolosha’s claim that the State lacked jurisdiction to prosecute him is an attack on the

 validity of his conviction and sentence and is properly brought in a § 2254 habeas

 petition. He has therefore failed to show that reasonable jurists could debate the district

 court’s procedural ruling to treat the Petition as an unauthorized second or successive

 § 2254 habeas petition and dismiss it for lack of jurisdiction.

                                               3
Appellate Case: 21-5073    Document: 010110625366        Date Filed: 12/29/2021   Page: 4



       For the foregoing reasons, we deny a COA. We grant Mr. Kolosha’s motion for

 leave to proceed without prepayment of costs or fees.


                                             Entered for the Court



                                             CHRISTOPHER M. WOLPERT, Clerk




                                             4